DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6, 7 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Avery et al. (US 2017/0291539) (hereafter Avery) (see IDS).
 	Regarding claims 1, Avery discloses a method for operating a vehicle including a vehicle sensing system (see, abstract, sensor monitors, paragraph [0007], [0028], sensor; Fig. 1);
  	generating a baseline image model of a cabin of the vehicle based on image data of the cabin of the vehicle generated by an imaging device of the vehicle sensing system, the baseline image model generated before a passenger event (paragraph [0031], the sensor data may be an image or a plurality of images of the interior 122 captured by an optical sensor. [0034], the steady state 
 generating an event image model of the cabin of the vehicle based on image data of the cabin of the vehicle generated by the imaging device, the event image model generated after the passenger event (paragraph [0034], "the present state interior of the vehicle 120 is an image of the interior 122 immediately after the user stops using the vehicle, paragraph [0051], the steady state interior of the vehicle 220 is an image of the interior 222 before a user begins using the vehicle 220 while the present state interior of the vehicle 220 is an image of the interior 222 immediately after the user stops using the vehicle 220);
 identifying image deviations by comparing the event image model to the baseline image model with a controller of the vehicle sensing system, the image deviations corresponding to differences in the cabin of the vehicle from before the passenger event to after the passenger event (paragraph [0033], "the detection module 140 uses images of the interior 122 to detect objects 110. An object 110 such as a wallet, purse, mobile device, or other personal effect left by a user of the vehicle 120 may be identified by the detection module"; paragraph [0034], "In addition to identifying objects 110 left behind by a user, the system 100 may additionally identify changes in the interior 122 such as interior damage, a stain, or other differences ... the detection module 140 compares a steady state interior of the vehicle 120 with a present state interior of the vehicle");
operating the vehicle based on the identified image deviations (paragraph [0035], "The action module 150 is configured to take an action based on the objects 110 detected in the interior"; paragraph [0036], "the action taken by the action module 150 includes at least one of a user notification, ... an owner notification, a route action, or a combination thereof");
 	Regarding claim 2, Avery further discloses the method, wherein identifying image deviations further comprises: identifying an item located in the cabin of the vehicle after the passenger event that was not located in the cabin of the vehicle before the passenger event (see 01, 

 	Regarding claim 6, Avery further discloses the method, wherein operating the vehicle based on the identified image deviations comprises: generating notification data corresponding to the identified image deviations (see, paragraph [0034], the detection module 140 is configured to detect a change in the interior 122 of the vehicle 120.  In addition to identifying objects 110 left behind by a user, the system 100 may additionally identify changes in the interior 122 such as interior damage, a stain, or other differences), and transmitting the notification data to an electronic device of a passenger associated with the passenger event (paragraph [0036], the action taken by the action module 150 includes at least one of a user notification, a horn action, a light action, an owner notification, a route action, or a combination thereof. The system 100 detects that a user has left a wallet in the interior 122 of the vehicle 120 and the action module 150 takes an action.  The system 100 may send a notification to the user's mobile device, honk the horn of vehicle 120, flash the lights of vehicle 120, or otherwise attempt to alert the user.  [0037], "transmits the user notification to the user's mobile device).

 	Regarding claim 7, Avery further discloses the method as claimed in claim 1, wherein operating the vehicle based on the identified image deviations comprises: causing the vehicle to travel autonomously to a service center (see 01, paragraph [0039], "the vehicle 120 to be routed to a location to drop off objects 110 left behind in the vehicle 120 or to receive cleaning based on a change in the interior ... the vehicle 120 is an autonomous vehicle").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avery in view of Breed et al. (US 2007/0086624)(hereafter Breed) (see IDS).
Regarding claim 3, Avery does not discloses the method as claimed in claim 1, wherein generating the event image model of the cabin further comprises: generating at least one high-dynamic-range (HDR) image of the cabin of the vehicle, wherein the at least one HDR image is 
However, in same field of endeavor, Breed teaches in paragraph [0550], 3.4 high dynamic range camera (HDR) and [0551] teaches [0551] An active pixel camera is a special camera which has the ability to adjust the sensitivity of each pixel of the camera similar to the manner in which an iris adjusts the sensitivity of all of the pixels together of a camera.  Thus, the active pixel camera automatically adjusts to the incident light on a pixel-by-pixel basis. [0554] The accuracy of the optical occupant sensor is dependent upon the accuracy of the camera.  The dynamic range of light within a vehicle can exceed 120 decibels.  When a car is driving at night, for example, very little light is available whereas when driving in a bright sunlight, especially in a convertible, the light intensity can overwhelm many cameras.  Additionally, the camera must be able to adjust rapidly to changes in light caused by, for example, the emergence of the vehicle from tunnel, or passing by other obstructions such as trees, buildings, other vehicles, etc. which temporarily block the sun and can cause a strobing effect at frequencies approaching 1 kHz. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Breed with the Avery as a whole, so as to use the HDR high dynamic range camera to image the inside of the cabin to generate the image model, the motivation is to improve the accuracy of the image. 

11.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Avery in view of Breed et al. (US 2007/0086624)(hereafter Breed) and further in view of  Sylvain Duchene “Multiview Intrinsic Images of Outdoors Scenes with an Application to Relighting” (hereafter Duchene) (see IDS).
 	Regarding claim 4, the combined teachings disclose see, Avery, paragraph [0033], "the detection module 140 uses images of the interior 122 to detect objects 110. An object 110 such as a 
 	Regarding claim 5, the combined teachings further discloses the method wherein identifying the image deviations further comprises: uses a per-pixel or a graph-based system to detect the deviations during the comparison of the decomposed image to the reference image (Breed, paragraph [0036], subtract the later obtained image from the previously obtained image to determine which image pixels have changed in value and analyze the changed pixels.  This analysis 

12.	Claim(s) 9, 10, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being obvious Avery et al. (US 2017/0291539) (hereafter Avery) in view of Reiley et al. (US 2019/0197325) (hereafter Reiley).
 	Regarding claims 9, Avery discloses all the subject matter as recited in claim 1 above (see, claim 1 rejection in view of Avery for rationale), But, Avery does not explicitly discloses memory configured to store a baseline image.
However, in same field of endeavor, Reiley, paragraph [0026], the autonomous vehicle records a pre-ride image in Block S110 once the autonomous vehicle has stopped at a pickup location designated by a user (e.g., in a ride request) and before the user enters the autonomous vehicle (e.g., before the autonomous vehicle automatically unlocks its door to permit the user entry to the autonomous vehicle).  Alternatively, the autonomous vehicle can store a post-ride image recorded during a last rideshare job as the pre-ride image for the current rideshare job.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Reiley with the Avery, as a whole, so as to store the baseline image model in memory to further compare with the image model after passenger event, the motivation is to monitoring an interior state of an vehicle. 

	Regarding claim 10, claim is rejected for same reason claim 2 is rejected. See claim 2 rejection for reason. 

	Regarding claim 14, Avery further discloses the vehicle sensing system, further comprising: a transceiver operably connected to the controller, wherein the controller is further configured to  the action taken by the action module 150 includes at least one of a user notification, a horn action, a light action, an owner notification, a route action, or a combination thereof.  The system 100 detects that a user has left a wallet in the interior 122 of the vehicle 120 and the action module 150 takes an action.  The system 100 may send a notification to the user's mobile device, honk the horn of vehicle 120, flash the lights of vehicle 120, or otherwise attempt to alert the user, [0037] In a non-limiting embodiment, the system 100 transmits the user notification to the user's mobile device is via Bluetooth protocol, a text message, a multimedia message, a near field communication, or a combination thereof.  One skilled in the art will appreciate that the system 100 will accordingly be configured with a transceiver or the like to allow for the user notification to be communicated via the chosen protocol.  In this way, the system 100 brings attention to the user before the user leaves the vicinity of the vehicle 120 or another user uses the vehicle 120.  Accordingly, the action module 150 is in communication with vehicle systems over the bus 124 in order to take the action. [0038] In a non-limiting embodiment, the action module 150 notifies the vehicle owner of the detected object 110.  In the event that the system 100 was unable to alert the user using the notifications detailed above, notifying the vehicle owner provides yet another way of communicating that an object 110 was left in the vehicle 120).

 	Regarding claim 15, claim is rejected for same reason claim 7 is rejected. See claim 7 rejection for reason.

.

13.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avery and Reiley and further in view of Breed et al. (US 2007/0086624)(hereafter Breed).
 	Regarding claim 11, the combined teachings do not discloses the method as claimed wherein generating the event image model of the cabin further comprises: generating at least one high-dynamic-range (HDR) image of the cabin of the vehicle, wherein the at least one HDR image is configured to reduce an impact of environmental lighting on the generation of the event image model of the cabin of the vehicle. However, in same field of endeavor, Breed teaches in paragraph [0550], 3.4 high dynamic range camera (HDR) and [0551] teaches [0551] An active pixel camera is a special camera which has the ability to adjust the sensitivity of each pixel of the camera similar to the manner in which an iris adjusts the sensitivity of all of the pixels together of a camera.  Thus, the active pixel camera automatically adjusts to the incident light on a pixel-by-pixel basis. [0554] The accuracy of the optical occupant sensor is dependent upon the accuracy of the camera.  The dynamic range of light within a vehicle can exceed 120 decibels.  When a car is driving at night, for example, very little light is available whereas when driving in a bright sunlight, especially in a convertible, the light intensity can overwhelm many cameras.  Additionally, the camera must be able to adjust rapidly to changes in light caused by, for example, the emergence of the vehicle from tunnel, or passing by other obstructions such as trees, buildings, other vehicles, etc. which temporarily block the sun and can cause a strobing effect at frequencies approaching 1 kHz. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Breed with the Avery as a whole, so as to . 

14.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Avery, Reiley and Breed and further in view of Sylvain Duchene “Multiview Intrinsic Images of Outdoors Scenes with an Application to Relighting” (hereafter Duchene).
 	Regarding claim 12, the combined teachings disclose see, Avery, paragraph [0033], "the detection module 140 uses images of the interior 122 to detect objects 110. An object 110 such as a wallet, purse, mobile device, or other personal effect left by a user of the vehicle 120 may be identified by the detection module"; paragraph [0034], "In addition to identifying objects 110 left behind by a user, the system 100 may additionally identify changes in the interior 122 such as interior damage, a stain, or other differences ... the detection module 140 compares a steady state interior of the vehicle 120 with a present state interior of the vehicle and Breed does teach in paragraphs [0550]-[0554], the high dynamic range camera (HDR). But, the combined teachings do not disclose the method wherein: generating the event image model of the cabin further comprises performing an image decomposition de-lighting process to decompose the at least one HDR image into a decomposed image including a reflectance layer and a shading layer, and identifying the image deviations further comprises comparing the decomposed image to a reference image included in the baseline image model of the cabin of the vehicle. However, in same field of endeavor, Duchene teaches in abstract, we use the image formation model to express reflectance as a function of discrete visibility values for shadow and light, which allows to introduce a robust visibility classifier for pairs of points in a scene. This classifier is used for shadow labeling, allowing to compute high-quality reflectance and shading layers. Our multi-view intrinsic decomposition is of sufficient quality to allow relighting of the input images. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine 
 	Regarding claim 13, the combined teachings further discloses the method wherein identifying the image deviations further comprises: uses a per-pixel or a graph-based system to detect the deviations during the comparison of the decomposed image to the reference image (Breed, paragraph [0036], subtract the later obtained image from the previously obtained image to determine which image pixels have changed in value and analyze the changed pixels.  This analysis may involve analyzing a leading edge of the changed pixels and/or analyzing a width of a field of the changed pixels).

Allowable Subject Matter
15.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sykula et al.  (US 2018/0370496)
Kingsbury et al. (US 2017/0200203)
Hwang et al. (US 10,127,795)
Clifford et al. (US 2018/0322342)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        9/13/2021